Citation Nr: 1435891	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  10-20 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for a right hip disorder.

2. Entitlement to service connection for a left ankle disorder. 

3. Entitlement to service connection for a left knee disorder.

4. Entitlement to an initial rating greater than 20 percent for a right ankle disability.

5. Entitlement to an initial rating greater than 50 percent prior to June 30, 2010, and greater than 70 percent as of that date, for depression. 

6. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to June 30, 2010. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from April 2005 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2006, January 2009, and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Board finds that the appeal of the rating assigned the Veteran's right ankle disability stems from the April 2006 rating decision initially granting service connection for this disorder.  In this regard, in a May 2006 statement, the Veteran requested that the initial rating assigned in this decision be reconsidered in light of right ankle surgery she underwent in April 2006, prior to when that decision was issued.  Her request for reconsideration rendered the April 2006 decision nonfinal pending the RO's determination.  The RO did not reconsider that decision, but instead granted a temporary total (100 percent) convalescent rating in a December 2006 rating decision, and then continued the 20 percent rating in a July 2007 rating decision based on reevaluation of the ankle in a February 2007 VA examination report.  The RO thus never reconsidered the earlier time frame covered by the April 2006 rating decision, as requested by the Veteran (she argued that the need for surgery warranted reevaluation of her right ankle disability prior to that time).  

Moreover, within one year of the July 2007 rating decision, the Veteran submitted new and material evidence in the form of a March 2008 claim asserting that her right ankle had worsened, and a March 2007 VA treatment record showing continuing pain.  A June 2008 VA examination report also shows significant right ankle symptoms, and is dated within one year of the July 2007 rating decision.  Accordingly, this decision is not final.  See 38 C.F.R. § 3.156(b) (2013) (providing that if new and material evidence is received within one year after the date of mailing of an RO decision, it will be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period"); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final).  As the December 2006 VA examination itself was not final by virtue of the February 2007 VA examination report and March 2007 VA treatment record, both of which are dated within one year of that decision, and as that decision is dated only several months after the April 2006 rating decision, and was supposed to have been a reconsideration of it, the claim ultimately pending at the beginning of the appeal period is the October 2005 claim for service connection.

The Veteran testified at a hearing before the undersigned in May 2014.  She also testified at a hearing before a Decision Review Officer (DRO) in September 2009.  Transcripts of both hearings are of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The service connection claims for a right hip disorder, left ankle disorder, and left knee disorder; the initial ratings assigned the right ankle disability and depression; and entitlement to a TDIU prior to September 23, 2009, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has been unable to work due to a combination of her service-connected right ankle disability and depression since at least September 23, 2009 (the date of her claim for depression). 


CONCLUSION OF LAW

Entitlement to TDIU as of September 23, 2009 is established.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Earlier Effective Date for TDIU

At the May 2014 hearing, the Veteran contended that an effective date earlier than June 30, 2010 should be assigned for TDIU.  For the following reasons, the Board finds that an effective date of September 23, 2009 for TDIU is warranted. 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15.  



To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).
In making such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age.  See 38 C.F.R. §§ 3.341(a), 4.16(a).  

If unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  Id.  

Service connection for the Veteran's depression was granted as of September 23, 2009, the date of the Veteran's claim for this disorder, based on a VA examiner's finding that it was secondary to her service-connected right ankle disability.  An initial rating of 50 percent was assigned.  The Veteran's right ankle disability was assigned a 20 percent rating.  Because these disabilities share the same etiology, namely the right ankle injury, they are considered to be one disability for TDIU purposes.  See id.  The combined rating of the depression and right ankle disability was 60 percent as of September 23, 2009, and since they constitute one disability, the criteria for schedular consideration of TDIU as of this date are satisfied.  See id.; see also 38 C.F.R. § 4.25 (2013) (combined ratings table).  

The evidence of record, including the Veteran's hearing testimony, a July 2010 VA treatment record, and the October 2010 VA mental health examination report, show that the Veteran discontinued working at a sedentary job as an Army recruiter in 2008 due to symptoms associated with depression, which have generally been evaluated as severe by VA examiners.  A July 2010 VA initial psychiatric assessment report reflects that the Veteran stated she was unable to work or go to school due to her depression.  Thus, probative evidence of record shows that the Veteran has been unable to work in a sedentary capacity due to her depression since at least September 23, 2009, the effective date of service connection.  Her right ankle disability clearly prevents her from engaging in non-sedentary employment, and moreover her vocational background is mostly limited to sedentary work apart from a short period of time as a flight attendant.  Thus, the criteria for entitlement to TDIU are satisfied as of September 23, 2009. 

It seems that the main reason for the RO's not granting TDIU prior to June 30, 2010 was that her initial application for TDIU was received on that date.  However, the issue of entitlement to TDIU is also part and parcel of the determination as to whether higher initial ratings may be assigned for the Veteran's depression and right ankle disorder.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (holding that the issue of entitlement to TDIU is "part and parcel" of the evaluation of a disability when unemployability as a result of such disability has been raised by the claimant or by the record).  Accordingly, the issue of entitlement to TDIU is co-extensive with the period on appeal with respect to the evaluations of these disorders, and thus may be granted as of the Veteran's September 23, 2009 service connection claim for depression. 


In sum, resolving reasonable doubt in favor of the claim, entitlement to TDIU as of September 23, 2009 is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 38 C.F.R. §§ 3.341(a), 4.16(a).  


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities as of September 23, 2009 is granted, subject to the law governing payment of monetary benefits. 


REMAND

Service connection claims for a right hip disorder, left ankle disorder, and left knee disorder

Initial ratings assigned the right ankle disability and depression

Entitlement to a TDIU prior to September 23, 2009

While the Board sincerely regrets the delay, the remaining issues on appeal must be remanded for further development to ensure an informed decision, and to afford them every due consideration.

With regard to the service connection claims, further examination and opinion are required to assess the nature of any current disabilities of the right hip, left ankle, and/or left knee during the pendency of this claim, and the likelihood that they were caused or aggravated by her service-connected right ankle disability, as she contends.  See 38 C.F.R. § 3.310 (2013).  In the October 2008 VA examination report, the examiner stated that opinions could not be provided without resorting to mere speculation as to whether the Veteran's claimed right hip or left ankle conditions were related to her right ankle disorder.  However, the examiner's only explanation was that the Veteran was unwilling to undergo physical examination of these areas due to "hypersensitivity" and "exquisite tenderness."  This explanation is not sufficient to enable the Board to make an informed decision.  See 38 C.F.R. § 4.2 (2013).  The examiner did diagnose bursitis of the right hip, and X-rays of the left ankle revealed mild soft tissue swelling over the medial and lateral malleolus.  Moreover, the evidence shows that the Veteran has had to walk with an abnormal gait due to her right ankle disability, putting more pressure on the left side than the right, which she argues has caused her to develop these secondary conditions due to abnormal weight-bearing.  Thus, it is not clear what information was lacking in order to render an opinion, notwithstanding the Veteran's apparent unwillingness to be physically examined.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010).  

Similarly, the November 2009 VA examination report reflects that the Veteran resisted physical examination of the left knee, and the examiner concluded that it was unlikely the Veteran had a left knee disorder related to her right ankle disability.  The examiner did not provide an explanation, or specify what information could be gathered from the physical examination that would affect the opinion.  Moreover, it appears that an X-ray study of the left knee has not been performed.  On remand, diagnostic imaging should be obtained, if possible, to determine whether a left knee disorder may be diagnosed, and whether it was caused or aggravated by the right ankle disability.  If the Veteran cannot be physically examined, the examiner must nevertheless render an opinion with a complete explanation, or specifically explain what information is lacking that would enable an opinion without resort to speculation. 

Concerning the initial ratings of the Veteran's depression and right ankle disability and entitlement to a TDIU prior to September 23, 2009, her representative stated at the May 2014 Board hearing that the Veteran had been granted disability benefits from the Social Security Administration based on one or both disabilities.  The representative indicated that these records should be obtained prior to rendering a decision on these claims, as they may provide pertinent information affecting the evaluation of these disabilities.  The Veteran also reported receiving psychiatric treatment at Massachusetts General Hospital.  She should be provided an opportunity to submit records of such treatment or authorize VA to obtain them on her behalf. 

Because there may be changes in the severity of the Veteran's depression and/or right ankle disability during the pendency of this remand, new examinations should be performed to ensure a complete and up-to-date record.  See 38 C.F.R. § 3.327(a) (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

With regard to the right ankle disability, an October 2010 VA examination report states that the Veteran had muscle weakness and local nerve damage following the right ankle surgery.  An August 2006 letter from the Veteran's treating physician at VA also states that the Veteran had possible reflex sympathetic dystrophy (RSD) of the right foot due to the ankle fracture.  The examiner must describe any comorbid muscle or nerve damage, including the specific muscle and nerve affected, and all associated symptoms and functional impairment. 

Finally, this opportunity should be taken to make additional attempts to obtain any outstanding service treatment records (STRs), as it appears that the Veteran's complete STRS are not in the claims file.  A prior attempt to obtain them from the Records Management Center (RMC) in November 2005 was unavailing, but one more attempt should be made at this point in case the records were received at the RMC in the interim.  Further, although an April 2006 memorandum for the file states that a Code 13 request for the Veteran's STRs was made to the National Personnel Records Center (NPRC) via the Personnel Information Exchange System (PIES), there is no copy of this request of record (apart from a request for verification of the Veteran's periods of service).  The Board recognizes that it is unlikely the NPRC would have these records given the dates of the Veteran's service, but a request should nevertheless be made (if the records cannot be obtained at the RMC) to ensure that all reasonable efforts have been exhausted.  Significantly, the Veteran submitted a few STRs herself, which indicates that copies are in her possession.  If the AOJ cannot obtain her records through the ordinary channels, she must be informed of this fact and provided another opportunity to submit all STRs in her possession.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Make additional attempts to obtain any outstanding service treatment records from the RMC and NPRC (if the RMC does not have them).  All efforts to obtain these records must be documented for the claims file.  If these records cannot be obtained, the Veteran must be notified of this fact and provided an opportunity to submit all service treatment records in her possession. 

2. Obtain any outstanding VA treatment records from the Boston VA Healthcare System dated since August 2010 and associate them with the claims file (preferably the Virtual File).  

3. Obtain the Veteran's Social Security Administration records pertaining to applications for disability benefits, including all decisions and associated records.

4. Request the Veteran to authorize release of her medical records from the Massachusetts General Hospital pertaining to psychiatric treatment.  If she returns the appropriate authorization, reasonable efforts should be made to obtain these records.  If the records cannot be obtained, the Veteran must be informed of this fact and provided an opportunity to submit the records herself. 

5. Then, schedule the Veteran for a VA psychiatric examination to assess the current level of severity of her service-connected depression.  The appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose. 

6. Schedule the Veteran for a VA joints examination to assess the current level of severity of her right ankle disability.  The appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose.

The examiner must describe any comorbid muscle or nerve damage in the right ankle or foot, identifying the specific muscle and nerve affected and all associated symptoms and functional impairment.  The examiner's attention is directed to the October 2010 VA examination report stating that the Veteran had muscle weakness and local nerve damage following the right ankle surgery.  An August 2006 letter from the Veteran's treating physician at VA also states that the Veteran had possible reflex sympathetic dystrophy (RSD) of the right foot due to the ankle fracture.  

7. At the VA joints examination, the examiner must also assess the nature of the Veteran's right hip pain, left ankle pain, and left knee pain and the likelihood that any identified disorders of the right hip, left ankle, and/or left knee were caused or aggravated by her service-connected right ankle disability.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  
An X-ray study of the left knee must be performed, unless the examiner determines that one is not warranted and provides an adequate explanation.  
After reviewing the file and examining the Veteran, the examiner must render the following opinions:
A. Whether it is at least as likely as not that any identified right hip condition (diagnosed as bursitis in the October 2008 VA examination) was caused or aggravated by the service-connected right ankle disability due to an abnormal gait or weight shifting.  If the examiner finds that any right hip condition was not caused by the right ankle disability, the examiner must still address whether the right hip condition was aggravated (i.e. permanently worsened) by it. 
B. Whether it is at least as likely as not that any identified left ankle condition (to include soft tissue swelling shown by X-ray in October 2008) was caused or aggravated by the service-connected right ankle disability due to an abnormal gait or weight shifting.  If the examiner finds that any left ankle condition was not caused by the right ankle disability, the examiner must still address whether the left ankle condition was aggravated (i.e. permanently worsened) by it. 
C. Whether it is at least as likely as not that any identified left knee condition was caused or aggravated by the service-connected right ankle disability due to an abnormal gait or weight shifting.  If the examiner finds that any left knee condition was not caused by the right ankle disability, the examiner must still address whether the left knee condition was aggravated (i.e. permanently worsened) by it. 

The examiner must provide complete explanations for the conclusions reached.  If the Veteran cannot be physically examined due to sensitivity of the affected areas, the examiner must nevertheless render an opinion with a complete explanation based on the evidence of record, or specifically explain what information is lacking that would enable an opinion without resort to speculation. 

8. Then, review the claims file and ensure that all requested development actions have been completed in full.  If any VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

9. Finally, after completing any other necessary development, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and her representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


